internal_revenue_service department of the treasury washington oc ym tt rns op e eo t contact person telephone number in reference to date dec i998 uniform issue list legend k k u dear sir or madam this is submitted on june requesting rulings as transfer of approximately one-half of sec_507 in reply to your rulings request dated january to x’s proposed its assets to y pursuant to of the internal_revenue_code x and y are each recognized as exempt from federal_income_tax as private_foundations the code and of under sec_501 under sec_509 in this proposed transaction x will transfer approximately x will exercise expenditure responsi- one-half of its assets to y bility under sec_4945 of the code and sec_53_4945-5 x has described its pre- grant inquiry on y and its proposed written grant agreement with y x has no other expenditure_responsibility grants outstanding under sec_4945 of the code of the regulations on its grant to y sec_501 of the code provides for the exemption from and federal operated exclusively for charitable and or other exempt purposes stated in that section organizations organized nonprofit income_tax of sec_509 of the code provides that exempt from federal_income_tax under sec_501 can provisions of chapter a private_foundation subject of the code be to an organization of the code the private_foundation sec_507 of the code imposes excise_tax on a private_foundation that terminates its status as a private_foundation sec_507 of the code concerns the transfer of assets _ by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization yece1 sec_943 sec_1_507-3 of the income_tax regulations indicates that a transfer under sec_507 the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including any significant disposition of or more of the transferor private foundation’s assets of sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status imposed by sec_507 of a transfer of assets pursuant to sec_507 the code does not apply to of the code sec_1_507-3 of the regulations indicates that ina transfer of assets from one private_foundation to or more private_foundations pursuant to a reorganization each transferee private created organization but shall succeed to the transferor’s aggregate tax benefits under sec_507 of the code foundation treated newly shall one not be as a sec_507 of aggregate tax benefits of of taken by its donors during its existence its exemption from federal_income_tax and of that the a private_foundation refer to the value the deductions the code indicates in general sec_1_507-3 of a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for a tax_year in which it makes a transfer of its assets pursuant to sec_507 of the code to another private_foundation the regulations indicates that sec_1_507-3 of the regulations provides that certain transferor private_foundation tax_attributes will carry over to a transferee private_foundation that receives a transfer of assets under sec_507 of the code from a transferor foundation who sec_1_507-3 a i of the regulations indicates that if a private_foundation transfers assets to another private_foundation that is effectively controlled directly or indirectly by the same person or persons the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through of the code and sec_507 through of the code the transferee founda- tion is treated as the transferor in the proportion which the fair market were transferred bears to the fair_market_value of all of the assets of the transferor foundation immediately before the transfer transferor foundation foundation’s transferor control assets value that the the of sec_1_507-1 and regulations provide that a transferor foundation’s transfer of assets under sec_507 b of the code will not constitute any termination of the transferor foundation’s status as a private_foundation d the of ygea a sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 that are for the direct active_conduct of exempt purposes such qualifying distributions can include reasonable administrative expenses that are incurred in the direct active_conduct of an exempt_purpose a of sec_4942 a private_foundation does not make a qualifying_distribution under sec_4942 where its distribution is another organization that is controlled by the transferor or by one or more of the transferor's disqualified persons or ii a private founda- tion that is not an operating_foundation under sec_4942 code provides that a contribution to the i sec_4942 g of the code requires that as required by sec_4942 b in order for a grantor private_foundation to have a qualifying_distribution for its grant to another private_foundation which is not an operating_foundation under sec_4942 j the grantor must have adequate_records to show that the grantee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the grant and that were paid out the grantee’s own corpus within the meaning of sec_4942 such grantee’s qualifying distributions out of corpus must be expended before the close of the grantee’s first tax_year after its tax_year in which it received the grant of sec_4945 of the code imposes excise_tax on foundation’s making of pertinent part by sec_4945 d any taxable_expenditure as defined a private in sec_4945 a transferor private_foundation must exercise expenditure_responsibility under on any grant to another private_foundation which is sec_4945 h not an exempt_operating_foundation under sec_4940 of the code in order for its grant not to be a taxable_expenditure code requires that the of sec_4945 on expenditure_responsibility provides in part that the grantor private_foundation must obtain proper the grantee’s uses of the grant foundation as private reports grantee code from the its of to sec_53_4945-5 of the foundation and similar excise_tax regulations provides that expenditure_responsibility includes a requirement that the grantor private_foundation must make a pre- grant inquiry of the prospective grantee private_foundation thus before making a grant the grantor must conduct a limited inquiry of the potential grantee such pre-grant inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper exempt purposes this inquiry should concern matters such as the identity prior history and experience of the grantee organization and its managers and any knowledge paee7 we on the has based grantor which other information which is readily available concerning the management activities and practices of the grantee foundation the scope of this inquiry may vary from case to case depending upon the size and purpose of the grant is be paid had with respect to the capacity of the grantee to use the grant for the proper purposes the period of time over which it the prior experience which the grantor has experience prior and or to a if to grant makes another private for other capital purposes sec_53_4945-5 of the regulations on capital endow- ment grants to private_foundations provides that a private_foundation for endowment or the grantor foundation must require reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years only if it is reasonably apparent to the grantor before the end of such grantee’s second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee’s reports to be discontinued foundation of to the grant require that the grantee organization be sec_53_4945-5 of the regulations provides that in order to exercise expenditure_responsibility the grantor private_foundation must made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes and expenditures and to make its books_and_records available to the grantor at reasonable times the funds to carry on propaganda or otherwise attempt to influence legislation within sec_4945 of the code or to influence the outcome of any specific public election or to carry on any voter registra- tion drive within the meaning of sec_4945 or to make any grant sec_4945 any purpose other than one specified in sec_170 b the code the agreement must also clearly specify the purposes of the grant such purposes may include contributing for capital endow- ment provided that neither the grants nor the income therefrom may be sec_170 c b to undertake any activity for of the requirements of or d to use any of of the code comply with which does described purposes maintain receipts and not records other those used than for not in or of analysis assets to y in this case x will transfer approximately one-half of its your specific requested rulings are discussed below of the regulations under sec_1_507-3 a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundations pursuant to any reorganization including a significant disposition of or more of because x will transfer approximately one-half of its assets x’s transfer will be a significant disposition of its assets under sec_1_507-3 of a transfer under sec_507 the transferor foundation’s assets the regulations and of the code will be thus under sec_1_507-4 of the regulations x's transfer of its assets pursuant to sec_507 of the code will not cause termination under sec_507 of its private_foundation_status under sec_509 not result in termination_tax under sec_507 the code and of the code thus will of under sec_1_507-3 of the regulations in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization y will be a private_foundation trans- feree under sec_507 of the code and will not treated as a newly created organization not under sec_1_507-3 of the regulations in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization the transferee private_foundation will will succeed to its transferor’s aggregate tax benefits under sec_507 of the code thus x's aggregate tax benefits under sec_507 of the code will be transferred to y in proportion to the amount of x’s assets transferred to y a newly created organization its proportionate share of be treated as but x's transfer of assets to purposes under sec_501 willful and flagrant act which would result in tax under chapter or failure to y will be of a transfer for exempt the code and will not be any or series of acts act of the code under sec_4940 of the code will not be subject_to that excise_tax on investment_income x’s transfer of assets to y under sec_4941 of the code x's transfer of assets to y is not any act of self-dealing because it an exempt_organization under sec_501 which is not a disqualified_person as for purposes of sec_4941 pursuant to sec_53_4946-1 of the regulations is made to y as to x for the legal accounting and other expenses_incurred by x and y if reasonable in amount will be qualifying distributions under sec_4942 g of the code this rulings request and the transfer under sec_53_4945-6 of the regulations a private foundation’s payment of its reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code thus x’s payment of legal accounting and other expenses if reasonable in amount will not be taxable_expenditures under sec_4945 incurred to implement its transfer to y because x's transfer will be made to an organization exempt from federal_income_tax under sec_501 the code for exempt purposes the transfer will not be a jeopardizing investment or result in tax under sec_4944 of the code of by its review of y's financial and other data and its knowl- edge of y’s managers x has met its required pre-grant inquiry as to y under sec_53_4945-5 of the regulations x's grant agreement will meet the grant agreement requirement of sec_53_4945-5 of the regulations because it requires in y accordance all reasonable action to enforce the terms of such grant agreement to comply with the purposes and restrictions of regulation x’s grant because with will that take and x x's transfer of approximately one-half of its assets to y will not be a taxable_expenditure under sec_4945 of the code because x will exercise capital endowment grant expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the regulations on its transfer to y under sec_1_507-3 the regulations x’s trans- feree y will receive the benefits of any savings provisions or transitional rules under that regulation that were applicable to x of x's transfer will be made for exempt purposes under section of the code and will not adversely affect the exemption sec_501 from federal_income_tax under sec_501 of x or y under sec_1_507-4 of the regulations x’s transfer to of the code will not terminate the y pursuant to sec_507 private_foundation_status of x or y accordingly we rule that x's transfer of approximately one-half of its assets to y will be a transfer pursuant to sec_507 the code will not result in termination under sec_507 of the code of x’s private_foundation_status under sec_509 and will not subject x to termination_tax under sec_507 of the code of y will be of the code and will not be treated as a transferee private_foundation under section a newly created b organization x's aggregate tax benefits under sec_507 of the code in proportion to the amount of x's assets transferred to y succeed to will y x's transfer will not be any willful and flagrant act or failure to act or series of acts which would result in tax under chapter of the code x‘s transfer will not be subject_to the excise_tax on investment_income under sec_4940 of the code as to x or y sec_4941 of the code as under sec_4946 of the code x's transfer will not to x be y an act of self-dealing under or their disqualified persons the legal accounting and other expenses_incurred by xx and y for this ruling and transfer if reasonable in amount will be qualifying distributions under sec_4942 of the code and will the code be taxable_expenditures under sec_4945 of not x's transfer of assets to y will not be investment under sec_4944 of the code a jeopardizing x has met its pre-grant inquiry requirements as to y under sec_53_4945-5 of the regulations x will meet the grant agreement requirement under sec_53_4945-5 of the regulations by requiring y to enter into the submitted grant agreement and by taking all reasonable actions to enforce the terms of that agreement x’s transfer of approximately one-half of its assets to y will not be a taxable_expenditure under sec_4945 of the code because expenditure_responsibility under and sec_53_4945-5 c of the regulations on its transfer to y sec_4945 grant code endowment exercise capital will the of x under sec_1_507-3 x’s transferee y will receive the benefits of any transitional rules that were applicable to a foundation in existence before january the regulations as of x x's transfer will not adversely affect the exemptions of the and x and y will each retain its private_foundation_status x or y under sec_501 from federal_income_tax of code under sec_509 of the code because this letter could help to resolve any questions about your status you should keep it in your permanent records this ruling letter is directed only to the organizations that of the code provides that it may sec_6110 requested it not be used or cited as precedent sincerely aigned garland a carter garland a carter chief exempt_organizations technical branch
